Citation Nr: 1211398	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO. 06-02 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board remanded the case in September 2007 for additional development. Upon return of the case to the Board, the Board issued a decision in July 2009 denying the claim. However, the United States Court of Appeals for Veterans Claims (Court) by a June 2011 Memorandum Decision vacated the Board's July 2009 decision including as to the Board's denial of service connection for hypertension, and required remand consistent with the instructions of that Memorandum Decision.

The Court also then vacated the portion of the Board's July 2009 decision denying service connection for coronary artery disease, based on a change in law governing presumptions for service connection based on herbicide agent exposure in Vietnam during the Vietnam Era, pursuant to the holdings in the class action of Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. U.S. Veterans Admin., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III). The coronary artery disease service connection claim was subsequently granted by a September 2011 decision of the RO in Huntington, West Virginia. There accordingly remains no case in controversy as to the claim, previously on appeal, for service connection for coronary artery disease. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.



REMAND

The Board's July 2009 decision denying service connection for hypertension was based in substantial part upon a November 2006 VA examination for compensation purposes. However, while that examiner provided an opinion addressing the question causation of hypertension by the Veteran's service-connected diabetes mellitus, the examiner failed to address aggravation of hypertension by diabetes mellitus. The Court's June 2011 Memorandum Decision requires remand for a new VA examination addressing this question of aggravation. Secondary service connection may be granted where the evidence shows that a chronic disability has been caused or aggravated by an already service-connected disability. 38 C.F.R. § 3.310 (2011).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an additional opportunity to submit evidence or argument in furtherance of the remanded claim. Associate any records or responses received with the claims file, and follow up with any indicated development. 

2. Thereafter, afford the Veteran an examination by an any qualified physician, to address the question of aggravation of the Veteran's claimed hypertension by his service-connected diabetes mellitus. The claims file including a copy of this Remand must be made available to the examiner for the examination, and must be reviewed by the examiner. Any tests or studies necessary to address the questions posed should be undertaken. The examiner should do the following: 

a. The examiner is advised that this examination is necessitated by the prior examiner in November 2006 not addressing whether the Veteran's service-connected diabetes mellitus aggravated (permanently increased in severity) his claimed hypertension. Accordingly, only this question must be addressed by this examination, though a complete explanation for any medical opinion must still be provided. 

b. The examiner should opine whether it is at-least-as-likely-as-not (50 percent or greater probability) that the Veteran's hypertension was aggravated (permanently increased in severity) by the Veteran's service-connected diabetes mellitus. In so doing, the examiner should carefully review prior examination and treatment records, and consider other evidence, inclusive of the Veteran's own assertions and other lay evidence. 

c. Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it, or else the evidence is more favorable.

d. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

3. Thereafter, readjudicate the remanded service connection claim de novo. If the benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


